DECISION
The application of the above-named defendant for a review of the sentence of 10 years with 4 years suspended conditions imposed on July 12, 1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be amended to 6 years for Count I, Criminal Sale of Dangerous Drugs; and 6 years for Count III, Criminal Sale of Dangerous Drugs. The sentences shall run concurrent.
The Defendant has some skills and a lesser sentence would give a possible chance for rehabilitation. She will be incarcerated longer than on good time because of the Idaho situation she is involved in.
Judge Langen Dissents: He recommends that the original sentence imposed by Judge Gulbrandson be sustained for the reasons stated in the judgment.
We wish to thank Mr. Tim Humphrey, from the Montana Defender Project, for his assistance to the Defendant and to this Court.
*9SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan